DETAILED ACTION
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 8 is rejected under 35 U.S.C. 103 as being unpatentable over Hiroshi (JP 2014-008809).
Regarding claim 8, Hiroshi discloses a bar end mounting structure of a handle, comprising:
a handlebar (12) configured to have a hollow shape with an opening end and a thorough hole (26) that is laterally formed;
a screw support unit (16) configured to have a first screw hole (29) and a second hole (25) and be inserted into the handlebar;
a bar end (14) configured to be placed on the opening end side of the handlebar; and
a first screw (35) configured to be screwed into the first screw hole of the screw support unit via the bar end, wherein the bar end and the screw support unit are fixed to the handlebar by screwing the first screw into the first screw hole, screwing a second fixing (24) into the second hole of the screw support unit via the through hole of the handlebar, and 
makinq a portion of the handlebar between the through hole and the bar end, sandwiched by the second screw and the bar end (as shown in figure 3).
.
Allowable Subject Matter
Claim1-3, 5-7 are allowed.
Response to Arguments
Applicant’s arguments with respect to claim(s) 8 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Patrick Cicchino whose telephone number is (571)270-1954.  The examiner can normally be reached on Monday-Friday, 8:30AM to 5PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Anna Momper can be reached on (571-270-5788.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/Patrick Cicchino/Primary Examiner, Art Unit 3619